DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 5 – 6, 10 – 11, 15 – 16 and 19 - 20 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 3, 8, 13, 18 have been cancelled. 
7.	Pending claims include claims 1 – 2, 4 – 7, 9 – 12, 14 – 17 and 19 – 20 (renumbered as claims 1-16).
Response to Arguments
Applicant' s arguments filed 10/30/2021, with respect to the rejection(s) of claim(s) 1 – 2, 4 – 7, 9 – 12, 14 – 17 and 19 – 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1 – 2, 4 – 7, 9 – 12, 14 – 17 and 19 – 20 (renumbered as claims 1-16) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 10/30/2021 are considered persuasive in their entirety. 

 	“…the first field of the first signaling and the second field of the second signaling are jointly used for determining whether the first radio signal is related to the first signaling; the operating is receiving, or the operating is transmitting, comprising:
 	 transmitting a first reference signal; wherein the first field of the first signaling and the second field of the second signaling are jointly used for determining that the first radio signal is related to the first signaling, the first signaling is used for determining second-type scheduling information of the first reference signal, the first reference signal comprises P first sub-signal(s), the P first sub-signal(s) is(are) transmitted respectively by P first-type antenna port(s), the first radio signal comprises K radio sub-signal(s), the K radio sub-signal(s) is(are) transmitted respectively by K second-type antenna port(s), multi-antenna related processing(s) of K first sub- signal(s) is(are) respectively used for determining multi-antenna related processing(s) of the K radio sub-signal(s), the K first sub-signal(s) is(are) a subset of the P first sub-signal(s), P is a positive integer, K is a positive integer no greater than the P: or,

 	 transmitting a first reference signal, and receiving first downlink information; wherein the first field of the first signaling and the second field of the second signaling are jointly used for determining that the first radio signal is related to the first signaling, the first signaling is used for determining second-type scheduling information of the first reference signal, the first reference signal comprises P first sub-signal(s), the P first sub-signal(s) is(are) transmitted respectively by P first-type antenna port(s), the first radio signal comprises K radio sub-signal(s), the K radio sub-signal(s) is(are) transmitted respectively by K second-type antenna port(s), multi-antenna related processing(s) of K first sub-signal(s) is(are) respectively used for determining multi- Page 3 of 23Application No. 16/745,350 Attorney Docket Number 20170074-PCT-US Responsive to Office Action dated August 10, 2021 antenna related processing(s) of the K radio sub-signal(s), the K first sub-signal(s) is(are) a subset of the P first sub-signal(s), P is a positive integer, K is a positive integer no greater than the P, the first downlink information is used for determining T1 piece(s) of second-type scheduling information, the second-type scheduling information of the first reference signal is one of the T1 piece(s) of second-type scheduling information, T1 is a positive integer; or,
 	
  	transmitting a first reference signal; wherein the first field of the first signaling and the second field of the second signaling are jointly used for determining that the first radio signal is related to the first signaling, the first signaling is used for determining second-type scheduling information of the first reference signal, the first reference signal comprises P first sub-signal(s), the P first sub-signal(s) is(are) transmitted respectively by P first-type antenna port(s), the first radio signal comprises K radio sub-signal(s), the K radio sub-signal(s) is(are) transmitted respectively by K second-type antenna port(s), multi-antenna related processing(s) of K first sub- signal(s) is(are) respectively used for determining multi-antenna related processing(s) of the K radio sub-signal(s), the K first sub-signal(s) is(are) a subset of the P first sub-signal(s), P is a positive integer, K is a positive integer no greater than the P, the first field of the first signaling is used for identifying the first reference signal.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner




/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463